Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/991,431, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 6, 7, 9, 16, 17, and 19 each appear to provide additional subject matter that is not presented in the provisional application, and thus do not benefit from the priority date of 3/18/2020 (and instead of the date of 3/18/2021).  If Applicant believes that support is present, Applicant should indicate where in 62/991,431 support for claims 6, 7, 9, 16, 17, and 19 may be found.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-2, 8-10, 11-12, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0289048 (Chao) in view of GB2461881 (Finbar).
With regard to claim 1, Chao discloses a method for processing packets in a network device, the method comprising: 
receiving, at a packet processor of the network device, packets ingressing via a network port among a plurality of network ports of the network device (Chao: Figure 6, 602 and Figure 5); 
processing, with the packet processor, the packets at least to determine one or more network ports, among the plurality of network ports, via which the packets are to be transmitted from the network device (Chao: Figure 5, 630); 
detecting congestion in a queue in the first packet memory (Chao: Figure 6, 635); 
in response to detecting congestion in the first packet memory, dynamically transferring, in respective one or more transfers, respective one or more groups of multiple packets to a second packet memory, the second packet memory configured to buffer a portion of traffic bandwidth supported by the network device (Chao: Figure 6, 650); 
subsequent to transferring a group of multiple packets to the second packet memory and prior to transmission of packets among the group of multiple packets from the network device, causing, with the packet processor, transfer of the group of multiple packets from the second packet memory back to the first packet memory (Chao: Figure 6, 680 and 620); 
retrieving, with the packet processor from the first packet memory, the packets transferred from the second packet memory back to the first packet memory (Chao: Figure 6, 620-645); and 
forwarding, with the packet processor, the packets retrieved from the first packet memory to the one or more network ports determined for transmission of the packets from the network device 
Chao fails to disclose:
buffering, with the packet processor, the packets in queues in a first packet memory; 
that the transfer is from the first packet memory to the second memory.
However, Finbar teaches: buffering, with the packet processor, the packets in queues in a first packet memory; that the transfer is from the first packet memory to the second memory (Finbar: Page 6, paragraphs 2 and 5.  Packets can be moved from a queue to a congestion buffer.  When applied to Chao, this would provide an alternative of actually placing the packet in the appropriate queue first, then moving the packet from the queue to the reservoir.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to first buffer the packet, then transfer the packet to the second memory, as this would be an alternative to the simple diverting (where there would be two distinct options, divert the packet without buffering or buffer then divert the packet), where one of ordinary skill would have been motivated to pursue each and every option within his/her technical grasp.  Further, diverting the packet after queuing would allow transfers to be made directly back to the appropriate queue by applying tracking information, ensuring that the appropriate queue would only need to be determined once per packet (where the disclosed process of Chao would require determining the output port for a packet at least twice for a packet that is placed in the reservoir.).
Further, Chao in view of Finbar fails to teach that the causing is requesting.
However, Official Notice is taken that requesting for the performance of actions by external entities was well-known in the art (more specifically, Chao presents that the transfer happens after a 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to request transfer of the packet to ensure that the switch is actually prepared to receive the packet, where such a request would allow the packet to be requested earlier (such that later received packets would not be processed by the transferred packet, thus ensuring that packets are handled in the order received) and/or such that the transfer of the packet would not occur if the congestion condition still exists and the system is not ready to transfer the packet, where a timer mechanism, such as in Chao, would transfer the packet at the specific time regardless of the current conditions of the queue (which, as above, could result in transfers out of order of receipt and/or increased congestion due to additional packets being received when the system is not prepared for them).

With regard to claim 2, Chao in view of Finbar teaches wherein buffering the packets in queues in the first packet memory comprises buffering the packets in egress queues formed in the first packet memory, the egress queues corresponding to network ports via which the packets are to be transmitted by the network device (Chao: Figure 5), 
detecting congestion in the queue in the first packet memory comprises detecting congestion in a particular egress queue corresponding to a particular network port of the network device (Chao: Figure 6, 635), and 
transferring the one or more groups of multiple packets to the second packet memory comprises transferring the one or more group of multiple packets from the particular egress queue to the second packet memory (Finbar: Page 6, Paragraphs 2 and 5.  In the combination, as presented in the rejection of claim 1, the packet would be transferred from the specific egress queue to the reservoir, then eventually back to the specific egress queue.).

With regard to claim 8, Chao in view of Finbar teaches wherein buffering the packets in queues in the first packet memory comprises buffering the packets in a first memory device that is internal to the packet processor (Chao: Figure 5), and transferring the one or more packets from the first packet memory to the second packet memory comprises transferring the one or more packets to a second memory device that is external to the packet processor (Chao: Figure 5.  The reservoir is external to the core switch.  It is also noted that, as claimed, the packet processor could refer to a processor of a device, such as a switch, where the output buffers and any other buffers could be external to such processor, even if it is within the same device.).

With regard to claim 10, Chao in view of Finbar teaches wherein the second packet memory is one of a plurality of second packet memories external to the packet processor (Chao: Paragraph [0092].  Multiple reservoirs can be presented, which would be the memories.), respective second packet memories configured to buffer respective portions of traffic bandwidth supported by the network device (Chao: Figure 5), and the method further comprises selecting, with the packet processor, a particular second memory from among the plurality second memories (Chao: Paragraph [0043].  Plural extra instances can be provided), and transferring the one or more groups of multiple packets, in respective transfers, to the particular second packet memory selected from among the plurality of second memories (Chao: Figure 5 and Paragraph [0047].  Multiple packets can be steered.).

With regard to claims 11-12, 18, and 20, the instant claims are similar to claims 1-2, 8, and 10, and are rejected for similar reasons.

Claim Rejections - 35 USC § 103
Claims 3-7, 9, 13-17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chao in view of Finbar, and further in view of US 6,473,815 (Lu).
With regard to claim 3, Chao in view of Finbar fail to teach wherein transferring the one or more groups of multiple packets from the particular egress queue to the second packet memory comprises transferring the one or more groups of multiple packets from a middle portion of the particular egress queue while at least a head portion of the particular egress queue remains in the first packet memory.
However, Lu teaches wherein transferring the one or more groups of multiple packets from the particular egress queue to the second packet memory comprises transferring the one or more groups of multiple packets from a middle portion of the particular egress queue while at least a head portion of the particular egress queue remains in the first packet memory (Lu: Column 6, lines 38-46).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to transfer the one or more groups of multiple packets from the particular egress queue to the second packet memory comprises transferring the one or more groups of multiple packets from a middle portion of the particular egress queue while at least a head portion of the particular egress queue remains in the first packet memory to ensure that different guarantees can be met, including packet ordering, tail delay requirements, etc. (Lu: Column 6, lines 38-50)

With regard to claim 4, Chao in view of Finbar and Lu teaches while the one or more groups of multiple packets from the middle of the particular egress queue are stored in the second packet memory, enqueing one or more additional packets at a tail of a tail portion of the particular egress queue stored in the first packet memory (Chao: Figure 6.  Packets would continue to be received while the packets are moved.  It is noted that in the combination, the new packets would either be queued and then moved or queued to stay, either of which would meet the requirement of the instant claim.).

With regard to claim 5, Chao in view of Finbar and Lu teaches while the one or more groups of multiple packets from the middle of the particular egress queue are stored in the second packet memory, retrieving packets from the head portion of the particular egress queue in the first packet memory, and transmitting the packets retrieved from the head portion of the particular egress queue in the first packet memory from the particular network port of the network device (Chao: Abstract.  Packets at the head of the queue continue to be processed during the redirection process of new packets.).

With regard to claim 6, Chao in view of Finbar and Lu fails to teach wherein requesting transfer of the packets among the one or more groups of multiple packets comprises requesting transfer of the packets from the middle portion of the particular egress queue from the second packet memory to the first packet in response to detecting that a length of the header portion of the particular egress queue stored in the first packet memory is below a threshold.
However, Official Notice is taken that it would have been well-known in the art at the time of filing to request transfer of the packets from the middle portion of the particular egress queue from the second packet memory to the first packet in response to detecting that a length of the header portion of the particular egress queue stored in the first packet memory is below a threshold (more specifically, it was well-known in the art to maintain a minimum queue size based on the size of a header portion, where when multiple queues are present, a queue can be refilled based on the queue being below the threshold.).  
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to request transfer of the packets from the middle portion of the particular egress queue from the second packet memory to the first packet in response to detecting that a length of the header portion of the particular egress queue stored in the first packet memory is below a threshold to ensure that the queue 

With regard to claim 7, Chao in view of Finbar and Lu teaches linking the packets transferred from the second packet memory back to the first packet memory with a tail of the header portion of the particular egress queue in the first packet memory (Chao: Figure 6.  Chao would return the packets at the end of any queue, as the packets are newly processed.  Further, in the proposed combination, the returned packets would be added to the end of the appropriate queue.).

With regard to claim 9, Chao in view of Finbar and Lu teaches wherein the second packet memory device is coupled to the network device via a particular network port among the plurality of network ports of the network device, and transferring the one or more groups of multiple packets to the second memory device includes retrieving a group of multiple packets from the first memory device, and forwarding the group of multiple packets to the particular network port for transmission of the group of multiple packets, as a single transfer, to the second memory device via the network port (Chao: Figures 5-6 and Lu: Column 6, lines 38-46.  In Chao, network transfers are used to move packets, where in Lu, the packets are “moved together,” which would be a single transfer.).

With regard to claims 13-17 and 19, the instant claims are similar to claims 3-7 and 9, and are rejected for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT B CHRISTENSEN whose telephone number is (571)270-1144. The examiner can normally be reached Monday through Friday, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT B. CHRISTENSEN
Examiner
Art Unit 2444



/SCOTT B CHRISTENSEN/Primary Examiner, Art Unit 2444